149 F.3d 1164
Carol A. Lindsey, James A. Lindseyv.Warren County Children & Youth Services, Linda J.Bartholomew, as Director of Forest/Warren Department ofHuman Services, John Bowler, as Associate Director ForWarren County Children & Youth Services, Constance L.Zaffino, as Caseworker For Warren County Children & YouthServices, Joseph Yuran, as Pennsylvania State Trooper,Richard P. Campbell, as a Warren County Commissioner, JohnL. Donaldson, Susan N. McConnell,
NO. 96-3734
United States Court of Appeals,Third Circuit.
March 2, 1998
Appeal From:  W.D.Pa. ,No.93cv00267E

1
Affirmed.